flmmrobla T. L     Trinble, ttiat   Maiatant,    Paga 3


     Cwaua  the County Iftlparintarbdantahall k appoint-
     ed br tho Count  Bmrd of Xdmatloa and abrll hei&
     ofrlom for tw T21 reara, pmldod         furthar, t&t
     this prmlalon    ahall not operata 80 aa to Qaprive
     any lla o ta cSuparlakn~ant
                    l                ot hi4 oftloa prior to
     the expiration of tha tsm for uhlah he baa baon
     tlaotad; provided furtbar that in oountlaa having
     e aaholaatlo populationot bHwean throo thousand
     (3,000) an4 flta thouaaed (5,000) aoholaatiaa,whore-
     lo th@ orr1oa or Cotusty~upr1ntuuIant ha4 not baon
     oraatad on& a %pariatandant ~abtad,        then in 4uOh
     oountlaa the quaatloB or whather or not luoh oitloa
     ia latabl~ahad ahall     ba datetiued   br the qualUlad
     voter8 of aald oouaty la l'ap8oialllaotlonoalla4
     tharafor by tha OQIPIPIaalonara* Court of raid oounty,
     upon patition thorafor      44 heralnbboveapaoiiia6.
     (Aata 1905, p. 263, aa #matied Rota 1907, p. 210;
     Aotil 1931, 4Znd Los., PO 849, sb. 357 AN: 1932,
     42ne &a., 3rd c. s., De 47, rh. 11, i
             Thla 6,@artmant ha16 ln Oplalon uo. o-l833 that
when tka offiaa of oounty au$wlatandont      hu Man eatabllaha~
bl raaaan of tha soholaatlo     aanaua baln& in ax~eaa of 3,000
loholaatioa,     mob offlo* oama into Irrlataaoa iot four para
notrithataadina the taot that auoh aeaaua might drop baler
3,OOQ dwlq the Sara        latananlng the general lleotion your
at rhleh tha oitloa wadld m~alrl~ k fill&. You ban isw
rorud ~8   that   Yr. XWwlla we8 rlOrtMto       0rrl6a    ln   tk8   &as-
lral lla o tio?n  nHOvombar of 1932. W* tlWr4tOr4,        l444U that
the loholaatlo   eonau~ prroadlng lu6h &enaral lleatlopr      waa in
exoeea or 3 QOO ~soholaatloa,    am6 that lar. 'Ilowlln we8 dul?
llaotod a@ Eouaty C%qmrlntandant     or Orsaby Countr. In vtaw
or OP~B;OB   ~0. 0.1833 the 0m4r     br  cotat  9ipdtmnAbnt       or
Crosby County oama into osl8twoa       Sor four yoar8 even %I the
aoholaatlo   oenaua 6roppab below 3,000 loholaatleaBurlB@ 8&l
row yaara. Therarora, the tern for WhlOh &. rJow1i.n          ma
llaotaQ oontlnuaa until 8anuary 1, 1943.

           In pour tirat quadion you ask whather Mr. HorUn
oould hold both posit&ma. At laaat until Mr. #owlIn na ape
pOiBt4d  CoWtt~   %afWrht4Rd44t      Of heaby  COUZbtJT(tit. 2 55,
Y. A. C. d      4uah  I  aatormlnatlon   1s Wt  neoaraary 44 a ar *a
the llabllf i y of Lubbock IndapurdantFohool unbar tha oon-
traot 10 00ne0mea.         lot if ho oould hold both peeltime,
than thr aohool diatriot would ba llabla~        and lf tha Coaati-
tutloaor the prinolpla of Inompatlbtltty of offloapraterrtrd
p




    mnarabl4 P. E.           IfrinblB,           S'irat   #414t44t,          Paga 4



    g4ah double holdlo& or if                     ba lbotid k          bala to bwa       aWow&
    fha 0rrioa of doanty bUpuiBtBf&at,                                than   too   tbbodiabriot
    *orila b   llablr,          for
                         the oifloa or Oount~  Cupulntaa&nt wula
    ma   been v~oatad.  Tharartma, la a uming,or oourao, that the
    @utlraot ha4 been oarrid   out, bhe Lubbook Indrp4ad4ntE4hool
    14 lirblo u&er Via o$witraet tit loaat up until the tti Kr.
    @omlln we4 appolat84                   ana q,ualfrl4044 County Qiparlatanhat
    8s Crosby County.                    hrt.   2355, V. A. 0. 3.
              Wa wet now dakrmliaa whether tha aahwl dirtriot
    18 limb14 to Kr. nom%la uodar tEa oeatrsot for aarvlma ran-
    &ore& srter       hs quallrlad aa Gouat~ Superlntendont. 8% la
    02 th4   ophion      thst thr anauar ta thie qu4atlon la in tba
    a?? kmativo.
              We quota tho rollowlqa from ~sur lmttor of oulr 15,
    1942, in thioh ~tououtline the butlea of a aohool ]Prinafpal.r
               u?hera aro tro type8 of aahool prlaalpala~
         thorn0that wo r kin4 lug0    a e h o alyatm
                                                l     u4b4zth4
         dlraotloa of a looal lworinlmdant,       an4 thoaa cho
         are ln Oharg4 of aoboola lrsroral araa~ thnt am
         tamtartho jurlablotlon   or the oounty auperlntaobaatr
               m%h~l prlaol~aSaan Oca@ido~o&h44d toao&ra
         *ho ai-4h4lclraaponolblarcu Wnlat4rl         the aaboel
         uhlah are under tbalr acurtrolof @upon18"fon.    TWir
         Qatlra or0 ~MI admlaiatratlvoaridlupanla4ry. A
         y~~f~~~man~an~~ohprlnolpalia aruall~ taaeh 41.1ax party

              We 404 that a rob01 prizaoiprl periorma lQ1 8tSa tr w
    tlve an& aup+mlsory dutioai hr usually taaahay km la, a4
    pm may, the *head taaOhar*.
               A mhool tauobar Is not a pub118 offl8ar~     Martis
    v. ?laher, 291 I’.2761 Lwaal vr Mmaaa, 2118P. 11591~56CL 0.
    3821 37 Tat. JUT. 1035t Opinion Bo. O-371. ThWOfor8~ be dCn8
    not hold an 0rri00.   It follow th8t tho Conatitutiaaal pro-
    vialan rsletlvo  to btmble orfloa holdlag 14 sot applleabl~,
    an4 In ltasli would not prsvmt  o&r puaou*a holding Both tin
    poaitiono Moor eonaldaratio~. Al't~olo ,281,FACitiOn40, CW-
    at1tut10nor TOX4Q.
                  I4eltbar       40 ~4 bdisva that tbr lnewpatlblllty of
    orr2oa prinolplr            prrventtisuoh double holding. ID the flnt
    plaoo we ere oo~pella4 to tb   co~OlUalo0   that tbb dutio8 et-
    taohed to the two gOnltlo0o,  OUO~ 006 being      in 8 t3imrsnt
    QQUAty, are not inooqrtible.    It would b6 8 dfrrarmt situa-
    tian 11 b0t.b poaltlone were In the ame   ucuaty,     but rum& ia
    not the eaac hers.

                    In Corpue        AIris    (Vol.   lrb, p. 962)      it ie aaid:
                   Y'hs i.nconaiotsnoy whloh et OOmon     1av1 arrkrs
             QffiOats iAOC%?ptibl6,   60~  AOt OOfl5iiBt 1~ the phy-
             111oaJ.impomlbSllty to dlsoharge thr dutloe of both
             orfia4S. but Ika rcttrr iA a oOUtllQt of iatenrt,
             aa where on6 1s subordlnstr    to tbs other end rub-
             IcOt in BaPe da&He     tQ the 8U~OTVi0Qr~   FOWr   Qf
             its lnourxbont,  or whort tho lncmbmt     of one or It8
             oitloaa ha           tlw power to rw.wvi3 the houmbant ot
             the othar       Or t6 Wdlt        the eOOOiiDt6 Of th4 Othtlr."

                    Eelther of the positions                ~ndor   onnnlderstlon      is sub-
    oxeiaste                         sub cot fo thb supervisory
                   to tlls othsr; neltlmr la
    power OF Jurisdictionof the other. ia faot they are tot&-
    1J iAdAy.AdeAt Of AOOh Qtbr.  ft fQ1bW5  th:t the dutie# oi
    006 are not Inooqmtlble                  with   tttme    of tha other,
I
                    IAof the Soxs~~lagsuthoritlse,
                           view                     pou are re-
    spsMiftilyadvlaed                 of Truetees OS Lubbock IA-
                       that tbs IJ-oard
    dapendsnt ~o&ool may 1rall.o pay Mr. NmvZln ta~rhlr wniow
    rendered aa eahaol prlnofpal u&claw &lo owtmat  of employ-
    asnt     ii   asi&    W4rd   determinOB that the tern4 Q? tb4 4QQtT4Ob
    bar.     hen     met.     ‘l:s
                                 wish to smphaslxe that INSam pasaln~ on-
    ly     on the    Snots before us, ana thl8 oplaloa is llnlt%&    a+-
    oordfn@y.            As tbe ooatmot         itlsslt $6 net       beforcus,       we lx-
    pres6     no   9i5ws     thereon,    and    ram   the    purpoasn    0S   this   oplnloa
    it ia asW1!~4           to be Valid.

                    Si asill your       attontlon      to %otioa        1L of A.rtlolsXVI
    of the Textm Comtltutlon WfiioOrsqulree all county ortioer8
    to rsdds la ?.he oouncy of their oUioe and to kaep their
    oisloee at suoh plaaae that      %4r be re@I%wl     by 1~.      'Phwe-
    fore, the County %qVJrfAteAdUAli     Of  f%o.sby  Corulty mfMt nslde
    in Crosby County, 38kd UabOr titiOb32688 SW4t IMikltliin          LlAOf-
    Sioe in the oourthouoa.     W'o hew   DO facts nhioh     inblOet4    whoth-
    er ttm terms OS thlr  provielon     hem    or bnve not barn met ala04
    Hr. Xowlln WCI aTpointed County ?uparintendent          by the Canaat8’
    doAer+'   3xrt OS Crosby %untg.         Consequmtlg,     818 expre68 no
                                                                   .I




eplnlon thcrela.    ~mwer,   whether t&i8    iorlrion ha8 bcua
tiol.rtod or not PoulG h8ts no aSfeet or L 8?lng upOn the lla-
Mllty   of the aohod  dtcltrlot uador thr aontraat.    It would
rftsot only the qusatloo uhrthor    the otrioe or County 'ltipz~
lnteudent ha4 been raoetOd or not.